Citation Nr: 0113813	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to August 1974.  

This appeal arises from a January 1998 rating action in which 
the RO denied service connection for bilateral hearing loss, 
tinnitus, and an acquired psychiatric disorder.

The veteran provided testimony at video-conference hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) in January 2000.  A transcript of the hearing 
is of record.  He submitted additional evidence during the 
hearing and waived his right to have it initially considered 
by the RO.  38 C.F.R. § 20.1304(c).  It was noted at the 
hearing that the veteran wished to pursue a claim of 
entitlement to service connection for impotency.   That issue 
has not been developed for appellate consideration and if 
referred to the RO for appropriate action.

Furthermore, the Board notes that veteran obtained a copy of 
the January 2000 video-conference hearing and submitted 
comments on the transcript.  His comments were construed as a 
motion to correct the transcript.  It was determined that the 
suggested changes were within the meaning of 38 C.F.R. § 
20.716 and the motion was granted.  The veteran's 
clarification of the January 2000 hearing testimony has been 
made part of the record.


REMAND

Following a review of the claims file, the Board finds that a 
remand of all three issues is warranted.

With regard to the veteran's claims for service connection 
for bilateral hearing loss and tinnitus, the veteran contends 
that he had several ear infections during service which lead 
to his current hearing loss and tinnitus.  The service 
medical records document treatment for ear infections and 
other similar type problems in service.  Post service 
treatment show continued problems with both ears.

Furthermore, a letter of medical treatment was received from 
a physician at the Morgantown E.N.T. Clinic in January 2000.  
The physician stated that the veteran has had tinnitus on and 
off for years.  He also stated that the veteran has had 
chronic ear disease with infection for most of his life and 
has hearing loss documented on numerous audiograms.  He noted 
that the records reveal that as early as 1988, the veteran 
was complaining of noise in his ears.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act
of 2000, or filed before the date of enactment and not yet 
final as of that date. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or,
obtaining a medical opinion) when such evidence may 
substantiate entitlement to the benefits sought.  A claim may 
be decided without providing such assistance 
only when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement, or 
the record includes medical evidence sufficient to adjudicate 
the claim.  Id.  

Under the circumstances of this case, the Board finds that RO 
should schedule the veteran for an appropriate VA examination 
to obtain an opinion as to the relationship, if any, between 
any currently diagnosed hearing loss and tinnitus to the 
veteran's active military service.  The veteran is hereby 
notified that a failure to report for any scheduled 
examination, without good cause, could well result in the 
denial of the claim.  See 38 C.F.R. § 3.655 (1999).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

Prior to having the RO undergo VA examination, the RO should 
obtain and associate with the claims file all outstanding 
pertinent medical records, to include all audiograms 
performed at the Morgantown, E.N.T. Clinic.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The RO should also obtain pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other development or notification action 
deemed warranted by the Veterans Claims Assistance Act of 
2000, before considering the claim on the merits.   

With regard to the veteran's claim for service connection for 
an acquired psychiatric disorder, the veteran argues that his 
current psychiatric condition is related to his service.  In 
essence, he argues that the hardships he witnessed in service 
led to his current problems.  Mindful of it's duty to assist 
the veteran, the Board is of the opinion that further 
development on this issue including an examination is 
necessary.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The case is REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining each to of the 
veteran's claims, to include audiograms 
performed by the Morgantown E.N.T. 
Clinic.  The RO should also assist the 
veteran in obtaining all other pertinent 
records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified. 

2.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded VA 
examinations to determine the nature and 
etiology of any current psychiatric 
disorder, hearing loss and tinnitus.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  

All appropriate tests and studies should 
be conducted, and all clinical findings 
should reported in detail.  With respect 
to any disorder diagnosed, the physician 
should render an opinion, following the 
examination of the veteran and review of 
his pertinent medical history, with 
special attention to the documented 
medical history, as to whether it is as 
least as likely as not that either a 
psychiatric disorder, hearing loss 
disorder or tinnitus is in any way 
related to the veteran's active military 
service, to include the symptoms noted 
therein.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
yields medical evidence of a nexus 
between any hearing loss and tinnitus and 
the veteran's active military service, RO 
should specifically advise veteran and 
his representative of the need to submit 
such competent medical evidence to 
support the claim.

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
claims on appeal in light of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  The RO must review these claims 
on the merits, and provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

7.  If the any of the claims on appeal 
continue to be denied, the appellant and 
his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





